Citation Nr: 1825915	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  16-61 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss (SNHL).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1954 to August 1958.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Baltimore, Maryland. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Before the Board can make a determination as to the claim of entitlement to service connection for bilateral SNHL, further development of the record is necessary.  The Veteran has never been afforded an examination to evaluate the nature and etiology of his purported bilateral SNHL.  The Veteran has submitted private medical records demonstrating that he has diagnosed with bilateral hearing loss on account of significantly severe puretone threshold readings.  Furthermore, the Veteran has asserted that he served at two separate Officers Qualifying Gunnery Ranges (OQGRs) while in service and was exposed to heavy arms fire, which provides a credible basis for a determination that the Veteran experienced acoustic trauma while in service.  Taken together, this evidence satisfies the low threshold for triggering VA's duty to provide the Veteran with an examination to evaluate his claimed condition.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board also notes that the Veteran has identified certain medical and other evidence that could potentially support his claim and has authorized VA to obtain that evidence; however, it does not appear that this development has been undertaken.  Specifically, the Veteran identified that he served at an OQGR attached to Walker Air Force Base in Roswell, New Mexico from January 1955 to September 1955, and further served at an OQGR attached to Davis Monthan Air Force Base in Tucson, Arizona from September 1955 to Janaury 1956.  He requested that VA attempt to obtain service records, medical or otherwise, from the Air Force pertaining to this period of service, but it does not appear that VA has made any attempt to obtain said records.  Moreover, the Veteran stated that he has been treated for hearing loss through VA since 2005, and he identified the VA medical centers where he received this treatment, and yet again, there is no indication that VA has attempted to obtain a copy of these medical records.  On remand, the RO must attempt to obtain these records and any other records identified by the Veteran prior to scheduling him for a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence regarding his treatment for bilateral hearing loss.  
Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Furthermore, regardless of how the Veteran responds, the RO must obtain and associate VA treatment records dating from 2005.  In addition, the RO must also make a request to the appropriate military records repository for any and all records pertaining to the Veteran's service at Walker Air Force Base from January 1955 to September 1955, and at Davis Monthan Air Force Base from September 1955 to Janaury 1956

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements". 

2.  After completion of the foregoing, schedule the Veteran for a VA audiological examination for the purpose of obtaining an opinion regarding the nature and etiology of the Veteran's bilateral SNHL.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any symptoms of hearing loss.  All necessary special studies or tests must be accomplished.  In particular, the audiological examiner must confirm through audiological testing that the Veteran has hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral SNHL was incurred in or is otherwise related to service.  Specifically, the examiner should consider, and comment on as necessary, the Veteran's assertion that he was exposed to loud arms fire while serving at the Walker and Davis Monthan Air Force Bases.  All opinions must be supported by a detailed rationale in a typewritten report.

3.  After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




